OPINION OF THE COURT
J. C. CHEATWOOD, Circuit Judge.
AFFIRMED. This cause came before the Court on February 19, 1990, at 9:00 a.m. for oral argument. Appellant appeals the trial court’s determination that attorneys fees had to be limited to 40 percent of the award to Plaintiff below. Appellant contends that the limitations of attorneys fees to 40 percent is inequitable. Appellee contends that under Florida Patient’s Compensation Fund v Rowe, 472 So.2d 1145 *4(Fla. 1985), the trial court was without authority to exceed the contract of representation between Plaintiff and Plaintiff’s law firm which provided, inter alia, that legal fees would be 40 percent of any monetary award given to Plaintiff below.
The Circuit Court, sitting in its appellate jurisdiction, has reviewed the transcript of the proceedings in front of the County Court below and has reviewed the briefs and the responses thereto filed by Appellant and Appellee, and has heard oral argument of counsel for the respective parties. It is the ruling of this Court that the Order of the Honorable Donald Castor must be affirmed in all respects.
Specifically, this Court finds that the Rowe decision prevents the award of attorneys fees in an amount greater than the fee agreement reached between the attorney and his client. Since the only contract of representation between the Plaintiff and Plaintiff’s attorneys was found to be a pure contingency contract requiring the Plaintiff’s attorneys to receive 40 percent of any award, the attorneys fees must be limited to that agreement.
The Order of the trial court is affirmed in all respects with regard to the issue of attorneys fees.
DONE AND ORDERED in Chambers this 20th day of February, 1990.